Sup. Ct. Ala. Application for stay, addressed to The Chief Justice and referred to the Court, denied.
Justice Rehnquist dissents from the denial of the application for stay.
He believes that upon consideration of Alabama’s petition for certiorari, a majority of this Court will conclude that the case should be remanded to the Supreme Court of Alabama for such proceedings as may be appropriate under California v. Krivda, 409 U. S. 33, 35 (1972), and that therefore the traditional stay equities favor the applicant.